Citation Nr: 0822788	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-28 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 30, 2004 
for total disability based on individual unemployability.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
total disability based on individual unemployabilitiy (TDIU) 
and assigned an effective date of April 30, 2004. 

In September 2005, before the case was transferred to the 
Board, the veteran's representative withdrew as the 
authorized representative.  


FINDINGS OF FACT

1.  Prior to April 30, 2004, the veteran had the following 
service-connected disabilities: duodenal ulcer disease, rated 
as 40 percent disabling; and lumbar myositis, rated as 40 
percent disabling.  The combined rating was 60 percent. 

2.  Prior to April 30, 2004, there were no exceptional 
circumstances that showed that the veteran was unable to 
obtain or retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 30, 
2004 for total disability based on individual unemployability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO sent correspondence in April 2002 and November 2002 
which informed the veteran of the information and evidence 
required to substantiate the TDIU claim and which also 
informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for TDIU, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the veteran;  (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Despite the inadequate notice 
provided to the veteran concerning the assignment of an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  In this 
case, the veteran has provided specific arguments concerning 
why he feels that an earlier effective date is warranted.  In 
addition, the statement of the case dated in January 2005 set 
forth the applicable criteria for an earlier effective date 
and the veteran thereafter had a sufficient period of time to 
make additional arguments and submit additional information 
or evidence before the case was forwarded to the Board.  
Based on the information provided in the statement of the 
case, a reasonable person would be expected to understand 
what is required for an earlier effective date.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as an Army wheeled vehicle mechanic.  He 
contends that he has been unable to obtain substantially 
gainful employment since approximately 1995 and seeks an 
effective date earlier than April 2004 for a total disability 
rating.  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

Generally, the effective date for an increased rating is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the effective date is the earliest date as of which an 
increase is factually ascertainable (not necessarily the date 
of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997). 

The veteran's claim for TDIU was received by the RO in 
October 1997.  The veteran stated that he had a high school 
education and one year of college.  He submitted a document 
from the U.S. Postal service that showed that he had been 
employed from 1983 until he resigned in August 1987.  The 
document contained the notation "psychological or nervous 
disorder" with no explanation or indication that the 
disorder was necessarily the reason for terminating 
employment.  In September 2004, the veteran submitted another 
application for compensation based on unemployability in 
which he reported that he last worked full time in 1991.  He 
reported that he had been rejected for employment as a 
custodian or store clerk on three occasions from 1995 to 
1997.  

At the time of his claim, the veteran had the following 
service-connected disabilities:  duodenal ulcer disease, 
rated as 40 percent disabling; and lumbar myositis, rated as 
20 percent disabling.  The combined rating was 50 percent. 

VA outpatient treatment record prior to 1997 showed that the 
veteran received regular VA treatment for a back disability 
with occasional notations that he experienced anxiety and 
depression because his physical disabilities were preventing 
him from earning a sufficient income to support his family.  
In September 1999, a VA examiner noted that the veteran 
experienced some limitation of motion of the spine, used one 
crutch and a back brace, and was unable to lift heavy objects 
or walk or stand for an extended period of time.  In the same 
month, a mental health examiner and a social worker noted 
that the veteran remained distressed over his financial 
situation.  In July 2000, a VA examiner noted more severe 
limitations of motion, an inability to lift more than 10 
pounds, and difficulty in extended standing, sitting, or 
walking. 

In May 2001, the RO granted an increased rating of 40 percent 
for lumbar myositis but denied an increased rating greater 
than 40 percent for duodenal ulcer disease.  The combined 
rating was 60 percent, effective July 2000.  

In August 2001, a VA rehabilitation therapist noted that the 
veteran was independent in daily activities except for lower 
body dressing and transfers for which he required some 
assistive devices and extra time.  The therapist also noted 
that the veteran had some difficulty with coping skills and 
experienced depression because of his physical limitations.  
The therapist noted that the veteran was able to perform 
activities such as shopping and operating an automobile for 
short distances.  

In April 2002, the Board denied increased ratings for 
duodenal ulcer disease and  lumbar myositis, denied a 
petition to reopen a final disallowed claim for a psychiatric 
disorder, and remanded the claim for TDIU for additional 
procedural development.  

A VA examiner in August 2003 and a private physician in 
November 2003 both noted the same lumbar spine symptoms and 
limitations as were noted in 2000 and 2001.  The private 
physician also noted that the veteran experienced some 
nocturnal pain and insomnia related to his unspecified 
neuropsychiatric condition.  The VA examiner noted the 
veteran's reports of having received a medical certificate 
from a private physician ordering bed rest for one or two 
days on several occasions.  The certificates are not of 
record.  The examiner noted a limited range of motion with 
pain and intermitted flare-ups.  The veteran used Loftstrand 
crutches for mobility except for short distances and could 
walk for 20 to 25 minutes.  He had normal muscle tone and 
reflexes.  He was able to perform all daily activities except 
for dressing the lower extremities.  He was able to drive an 
automobile short distances but was unable to participate in 
sports.  Another VA examiner the same month noted that the 
veteran's gastrointestinal disorder caused occasional 
diarrhea and required regular medication but there was no 
hematemesis, melena, anemia, nausea, abdominal pain, or 
weight loss.  

In February 2004, the veteran submitted a copy of a letter 
from a business owner who stated that he was unable to hire 
the veteran because the job at his business required lifting 
boxes greater than 40 pounds, pushing heavy objects, and 
using an industrial mop.  In April 2004, the veteran 
submitted affidavits from two neighbors who both stated that 
they had observed the veteran experiencing symptoms of back, 
stomach, and nervous disorders, and that they would not 
employ him.  Neither stated that they were actual employers 
and had rejected the veteran for a specific position.  

In August 2004, a private industrial psychologist provided an 
abbreviated diagnostic form  in which he noted symptoms such 
as suicidal ideation, suicide attempts, anxiety, delusions, 
hallucinations, disorientation, and depressed mood.  He 
diagnosed severe major depressive disorder and mood disorder 
due to medical conditions as well as problems with support 
groups, social environment, and unemployment.  

The same month, a VA mental health examiner noted a review of 
the claims folder and a history of VA treatment since 1977, 
initially for schizophrenia, later revised to major 
depressive disorder, severe since 2003.  He noted no history 
of psychiatric hospitalization or suicide attempts.  The 
examiner noted the veteran's reports of private treatment by 
the industrial psychologist for symptoms that became severe 
in the previous six months.  The veteran reported that he was 
not receiving Social Security Administration benefits.  The 
examiner noted that the veteran was alert, coherent, and 
logical cooperative with adequate hygiene.  He was able to 
walk independently with the use of a cane.  There were no 
memory deficits, delusions, hallucinations, panic attacks, or 
suicidal ideations.  The veteran did display a depressed mood 
and was irritable and anxious.  Judgment and insight were 
fair.  The examiner diagnosed major depressive disorder 
without psychotic features and stated that there was serious 
impairment of the veteran's social and occupational 
functioning but that he was capable of performing the 
activities of daily living.  

In September 2004, the RO granted service connection for 
major depressive disorder, rated as 50 percent disabling, and 
effective April 30, 2004, the date of receipt of a petition 
to reopen a final disallowed claim for service connection for 
a psychiatric disorder.  In October 2004, the veteran 
disagreed with the effective date but subsequently withdrew 
his appeal.  

In October 2004, the RO granted TDIU, effective the same date 
as for service connection for major depressive disorder.  
Following the issuance of a statement of the case in January 
2005, the veteran withdrew his appeal for an earlier 
effective date for TDIU in March 2005.  However, in September 
2005, the veteran expressed timely disagreement with the 
effective date for TDIU.  

The Board concludes that an effective date earlier than April 
30, 2004 for total disability based on individual 
unemployability is not warranted.  Prior to that date, the 
veteran's service connected disabilities did not meet the 
statutory criteria for TDIU.  The veteran had been granted 
service-connected ratings of 40 percent each for lumbar 
myositis and duodenal ulcer with a combined rating of 60 
percent. Although there was one service-connected disability 
rated at least 40 percent, additional service-connected 
disabilities were insufficient to bring the combined 
evaluation to 70 percent.  Effective April 30, 2004, the 
veteran was entitled to service-connection for major 
depressive disorder, rated as 50 percent disabling, for a 
combined rating of 80 percent, and thereafter met the 
statutory criteria.  

The Board further concludes that there were no exceptional 
circumstances that showed that the veteran was unable to 
obtain or retain all forms of substantially gainful 
employment prior to April 30, 2004.   Evidence from 
prospective employers showed that the veteran was not hired 
for jobs that required lifting or pushing heavy objects.  
There is no indication that the veteran applied for positions 
that did not require heavy labor for which he may have 
qualified based on his skills and education that included one 
year of college.  There was no evidence prior to April 2004 
that indicated the veteran was unable to leave the home and 
work with others in a non-physically demanding occupation.  
Although medical evidence prior to April 2004 showed that the 
veteran experienced some depression regarding his back and 
gastrointestinal disorders and the perceived affect on his 
capability to earn a living, mental health providers did not 
assess the symptoms as a severe impairment and directly 
related to the lumbar disorder until August 2004.  The Board 
places less probative value on the statements by two 
neighbors because they were not employers and did not discuss 
how the veteran would be unsuitable for a non-heavy labor 
position.  The Board also notes that the veteran did not 
appeal the assigned effective date for service-connection for 
a major depressive disorder.   

Moreover, the record contains no objective evidence that the 
veteran's service-connected disabilities resulted in marked 
interference with earning capacity beyond that contemplated 
by the assigned evaluation prior to April 30, 2004.  Nor was 
there evidence showing the need for frequent periods of 
hospitalization related to his service-connected disabilities 
prior to April 30, 2004.  Accordingly, referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, was not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The weight of the credible evidence demonstrates that 
entitlement to TDIU was not warranted prior to April 30, 
2004.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than April 30, 2004 for total 
disability based on individual unemployability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


